Exhibit 10.4

 

LIMITED GUARANTY

 

1.                                       Identification.  This Limited Guaranty
(this “Guaranty”) is made this 2nd day of December, 2003 by Chase Corporation, a
Massachusetts corporation having an address of 26 Summer Street, Bridgewater,
Massachusetts (the “Guarantor”) in favor of Citizens Bank of Massachusetts
having an address of 28 State Street, Boston, Massachusetts 02109 (“Lender”).

 

2.                                       Background and Reasons for Guaranty.

 

2.1                                 Loan Documents.  On the date hereof,
Sunburst Electronic Manufacturing Solutions, Inc. (the “Borrower”) executed and
delivered a certain Revolving Demand Line of Credit Note payable to Lender in
the principal amount $2,000,000.00 (the “Note”).  The obligations of the
Borrower to Lender under the Note is further evidenced by a certain Revolving
Demand Line of Credit Agreement of even date herewith between Borrower and
Lender (the “Loan Agreement”).  To secure the obligations of the Borrower under
the Note, the Borrower has executed and delivered to the Lender a certain
Security Agreement of even date herewith covering all business assets of
Borrower (the “Security Agreement”).  As further security for Borrower’s
obligations under the Note and to secure this Guaranty, the Guarantor has
executed and delivered to Lender a certain Cash Collateral Agreement dated as of
the date hereof (the “Cash Collateral Agreement”).  The Note, the Loan
Agreement, the Security Agreement, the Cash Collateral Agreement, this Guaranty
and all other documents executed in connection herewith are sometimes
collectively referred to herein as the “Loan Documents.”  The obligations
evidenced by the Loan Documents are sometimes collectively referred to herein as
the “Loans.”

 

2.2                                 Requirement of Guaranty.  As a condition
precedent to the making of the Loan to Borrower, Lender has required that
Guarantor execute and deliver this Guaranty to Lender.

 

3.                                       Guaranty.  Guarantor, in consideration
of Lender entering into the Loan Documents and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
for the purpose of inducing Lender to enter into the Loan Documents, hereby (if
more than one, jointly and severally,) irrevocably and unconditionally
guarantees to Lender (a) the full, punctual and prompt payment of all sums
payable under the terms of the Note, and/or the other Loan Documents, whether at
maturity or by acceleration or otherwise, in immediately available coin and
currency of the United States which is legal  tender for the payment of all
public and private debts, and (b) all other obligations of every kind and
description now existing or hereafter arising, direct or indirect, absolute or
contingent, secured or unsecured, matured or unmatured, primary or secondary, of
Borrower to Lender (collectively, the “Guaranteed Obligations”).  The liability
of the Guarantor hereunder shall be limited to the amount which remains
outstanding under the Loan Documents, including any and all costs of collection
incurred against Borrower, after liquidation by Lender of all Collateral given
by

 

1

--------------------------------------------------------------------------------


 

Borrower to Lender as defined in the Security Agreement.  Notwithstanding
anything to the contrary in this Guaranty, the liability of the Guarantor under
this Guaranty is hereby limited to (i) the repayment of no more than $500,000.00
towards the outstanding Guarantied Obligations, (ii) interest on all amounts due
hereunder from the date of demand by Lender until payment by Guarantor in full
at a rate equal to the Prime Rate (as announced by Lender from time to time) per
annum, and (iii) any and all collection costs or expenses incurred by Lender
against the Guarantor, including reasonable attorneys fees and expenses, in the
event the Guarantor does not make prompt payment under this Guaranty after
demand for such payment by Lender.  Furthermore, this Guaranty shall expire and
be deemed automatically released by Lender and of no further force and effect
two (2) years after the date of this Guaranty (the “Expiration Date”), provided
that prior to the Expiration Date Borrower has not failed to repay the Loan
after demand has been made for repayment by Lender.  Lender hereby agrees to
proceed diligently and in a commercially reasonable manner in the event Lender
pursues the liquidation of Borrower’s assets upon Borrower’s failure to repay
the Loan after demand for such repayment by Lender.

 

4.                                       Warranties and Representations. 
Guarantor hereby warrants and represents to Lender that:

 

4.1                                 The Board of Directors of the Guarantor has
determined the execution, delivery and performance of this Agreement to be
necessary or convenient to the conduct, promotion or attainment of the business
of the Borrower and the Guarantor, and to be in the best interests of the
Guarantor and in pursuance of its corporate purposes as an integral part of the
business now conducted and proposed to be conducted by the Guarantor.  By virtue
of the foregoing, after considering the Guarantor’s probable liability
hereunder, the Guarantor is receiving at least reasonably equivalent value from
Lender for its guaranty and will not be rendered insolvent thereby; and after
giving effect to the transactions contemplated hereby, the Guarantor does not,
and will not, have an unreasonably small capital for the conduct of its business
and has, and will have, the ability to pay its debts from time to time incurred
in connection therewith as such debts mature.

 

4.2                                 The execution, delivery and performance by
the Guarantor of this Agreement do not and will not:

 

(i)                                     violate any provision of, or require any
filings, registration, consent or approval under, any law, rule, regulation
(including, without limitation, Regulation U), order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to the Guarantor or the Borrower;

 

(ii)                                  result in a breach of or constitute a
default or require any consent under any indenture or loan or credit agreement
or any other agreement, lease or instrument to which the Guarantor is a party or

 

2

--------------------------------------------------------------------------------


 

by which Guarantor or any of its properties may be bound or affected;

 

(iii)                               result in, or require, the creation or
imposition of any lien, security interest or other encumbrance  (other than as
created hereunder), upon or with respect to any of the properties now owned or
hereafter acquired by the Guarantor; or

 

(iv)                              cause the Guarantor to be in default under any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any such indenture, agreement, lease or instrument.

 

4.3                                 The Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of Massachusetts
and has the legal power and authority to execute, deliver and fulfill its
obligations set forth in this Agreement.  The Guarantor has all requisite
corporate power to own and operate its properties and to carry on its business
as now conducted and as proposed to be conducted and is duly qualified to do
business and in good standing in each other jurisdiction where the failure to so
qualify would have a material adverse effect on the Guarantor’s business,
prospects, operations or financial condition.

 

4.4                                 This Agreement has been duly authorized by
all necessary corporate action and is a legal, valid and binding obligation of
the Guarantor, enforceable against the Guarantor in accordance with its terms.

 

4.5                                 Any and all financial statements and other
financial data which have previously been furnished to Lender with respect to
Guarantor are true and correct in all material respects, fairly, completely and
accurately representing the financial condition of Guarantor as of the date
thereof and, since the date thereof, there have been no additional borrowings of
Guarantor, nor has there been any material adverse change in the financial
condition of Guarantor; there are no material legal proceedings, claims or
demands pending against, or to the best of Guarantor’s knowledge, threatened
against Guarantor or any of Guarantor’s assets; there are no federal or state
liens filed or threatened against Guarantor or any of Guarantor’s assets; and
Guarantor is not in default or claimed default under any agreement for borrowed
money.

 

5.                                       Non-Primary Nature of Guaranty.  In
giving this Guaranty, Guarantor hereby acknowledges that this Guaranty is not a
guarantee of payment or performance under the Loan Documents but is only a
guaranty of collection effective after Lender has exhausted all of its remedies
against Borrower and the Collateral (as defined in the Security Agreement).

 

3

--------------------------------------------------------------------------------


 

6.                                       Continuing Nature of Guaranty.  The
liability of Guarantor shall remain and continue in full force and effect
notwithstanding:

 

6.1                                 The non-liability of Borrower for any reason
whatsoever for the payment and performance of the Guaranteed Obligations or any
part thereof;

 

6.2                                 The voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of the property of Borrower,
marshaling of assets and liabilities, receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, arrangement,
composition or readjustment or any similar proceeding, affecting Borrower or any
of its assets;

 

6.3                                 The assignment or transfer of the Note or
other Loan Documents;

 

6.4                                 The release of Borrower from the observance
of any of the agreements, covenants, terms or conditions contained in the Note
and/or other Loan Documents by operation of law;

 

6.5                                 Any defenses or rights of set-off or
counter-claims which Borrower may have or assert; or

 

6.6                                 Any failure by Lender to inform Guarantor of
any facts Lender may now or hereafter know about Borrower, the Loan or the
transactions contemplated in connection therewith, it being understood and
agreed that Lender has no duty so to inform; it being the intention hereof that
Guarantor shall remain liable hereunder subject to the provisions of Section 3
above, until the Guaranteed Obligations of Borrower shall have been fully paid,
performed and observed by Borrower, notwithstanding any act, omission or thing
that might otherwise operate as a legal or equitable discharge of Guarantor.

 

7.                                       Certain Rights of Lender.  Lender may
at any time and from time to time, with or without consideration, without
prejudice to any claim against Guarantor hereunder, without in any way changing,
releasing or discharging Guarantor from its liabilities and obligations
hereunder and without notice to or the consent of Guarantor:

 

7.1                                 Exchange, release or surrender all or any
part of the security which Lender may at any time hold if requested by Borrower
in the ordinary course of its business operations;

 

7.2                                 Sell all or any part of the security and
become the purchaser thereof at any such sale;

 

7.3                                 Renew, rearrange or extend the time, manner,
place or terms of payment and performance of the Guaranteed Obligations or any
renewal or

 

4

--------------------------------------------------------------------------------


 

extension thereof provided there is no increase to the liability of Guarantor
under this Guaranty and provided there is no extension of the Expiration Date of
this Guaranty;

 

7.4                                 Forbear, extend the time for, or grant
indulgences with respect to the enforcement of any of the Guaranteed Obligations
or the exercise by Lender of any other Loan Document right or remedy contained
in the Note or any other Loan Documents available under applicable law, whether
such enforcement be fully prosecuted or otherwise provided there is no increase
to the liability of Guarantor under this Guaranty and provided there is no
extension of the Expiration Date of this Guaranty;

 

7.5                                 Supplement, change, amend, substitute,
modify, alter or cancel the Guaranteed Obligations, the Note or any other Loan
Documents provided there is no increase to the liability of Guarantor under this
Guaranty and provided there is no extension of the Expiration Date of this
Guaranty; and

 

7.6                                 Take other guarantees, collateral or
security with respect to the Guaranteed Obligations.

 

8.                                       Certain Waivers by Guarantor. 
Guarantor hereby waives:

 

8.1                                 Notice of the acceptance of this Guaranty,
presentment, demand, protest and notice of protest, nonpayment, default or
dishonor of the Guaranteed Obligations or any renewal or extension thereof and
any and all other rights and remedies now or hereafter accorded to guarantors by
applicable law; and

 

9.                                       No Waiver by Lender.  No failure,
omission or delay on the part of Lender in exercising any rights hereunder or in
taking any action to collect or enforce payment or performance of the Guaranteed
Obligations against Guarantor shall operate as a waiver of any such right or in
any manner prejudice the rights of Lender against Guarantor.

 

10.                                 Subordination of Subrogation.  Guarantor
hereby unconditionally and irrevocably agrees that it will not at any time exert
or exercise against Borrower, and does hereby subordinate any right of or claim
to subrogation, reimbursement, indemnity, contribution or payment (including any
right to proceed upon any collateral pledged by Borrower to Guarantor) for or
with respect to any amounts which Guarantor may pay or be obligated to pay to
Lender other than lease payments with respect to real estate leased by Guarantor
to Borrower, including, without limitation, any right to enforce any remedy
which Guarantor now or hereafter shall have against Borrower by reason of
obligations which Guarantor may perform, satisfy or discharge under or with
respect to this Guaranty.  The payment of any amounts due with respect to any
indebtedness of the Borrower now or hereafter held by the Guarantor is hereby
subordinated to the prior payment in full of the Guaranteed Obligations,
provided that so long as no default in the payment or performance of the
Guaranteed Obligations has occurred and is continuing, or no

 

5

--------------------------------------------------------------------------------


 

demand for payment of any of the Guaranteed Obligations has been made that
remains unsatisfied, the Borrower may make, and the Guarantor may demand and
accept, any scheduled payments of principal of and interest on such subordinated
indebtedness in the amounts, at the rates and on the dates specified in such
instruments, securities or other writings as shall evidence such subordinated
indebtedness.  The Guarantor agrees that after the occurrence of any default in
the payment or performance of the Guaranteed Obligations, the Guarantor will not
demand, sue for or otherwise attempt to collect any such indebtedness of the
Borrower to the Guarantor until the Guaranteed Obligations shall have been paid
in full.  If, notwithstanding the foregoing sentence, the Guarantor shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by the Guarantor as trustee
for the Lender and be paid over to the Lender on account of the Guaranteed
Obligations without affecting in any manner the liability of the Guarantor under
the other provisions of this Guaranty.

 

11.                                 Financial Condition.  Guarantor shall
immediately notify Lender of any material adverse change in its financial
condition.

 

12.                                 Right of Set-Off.  Intentionally omitted.

 

13.                                 Mandatory Refunds.  If, for any reason, any
payment to Lender on account of the Guaranteed Obligations is required to be
refunded to Borrower, or paid over to any other party, including, without
limitation, by reason of the operation of bankruptcy laws now or hereafter
enacted, Guarantor agrees to pay the amounts so required to be refunded or paid
over upon demand, it being acknowledged and agreed that the Guaranteed
Obligations shall not be treated as having been discharged by reason of any
payment to Lender giving rise to an obligation on the part of Lender to repay
the same, and this Guaranty shall be treated as remaining in full force and
effect with respect to any such repayment so made by Lender, as well as for any
amounts not previously paid to Lender on account of the Guaranteed Obligations.

 

14.                                 Multiple Guarantors.  Intentionally omitted.

 

15.                                 Default.  Failure of Guarantor to keep,
observe or perform any term, covenant or agreement made under this Guaranty by
Guarantor shall constitute an Event of Default under this Guaranty and under the
Note and the other Loan Documents, whether or not provision therefor is made in
such documents.  In addition to the Events of Default described in this
Section 15, the following events shall also constitute “Events of Default” under
this Guaranty:

 

15.1                           If any material representation or warranty by the
undersigned or in any writing furnished by the undersigned in connection with or
pursuant to this Guaranty shall be false in any material respect with respect to
the undersigned on the date as of which made; or

 

15.2                           If the undersigned makes an assignment for the
benefit of creditors; or

 

15.3                           If the undersigned petitions or applies to any
tribunal for the appointment of a trustee or receiver of the business, estate or
assets or of any

 

6

--------------------------------------------------------------------------------


 

substantial portion of the business, estate or assets of the undersigned, or
commences any proceedings relating to the undersigned under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction, whether now or hereafter in effect; or

 

15.4                           If any such petition or application is filed or
any such proceedings are commenced against the undersigned and the undersigned
by any act indicates its approval thereof, consent thereto, or acquiescence
therein, or any order is entered appointing any such trustee or receiver, or
declaring the undersigned bankrupt or insolvent, or approving the petition in
any such proceedings; or

 

15.5                           If the undersigned shall dissolve, terminate or
otherwise fail to maintain its existence, as the case may be.

 

If an Event of Default shall occur, then or at any time thereafter, while such
Event of Default shall continue, the Lender may declare all Guaranteed
Obligations, together with all obligations of the undersigned hereunder, to be
immediately due and payable.

 

16.                                 General.

 

16.1                           Costs and Expenses.  Guarantor shall pay all
reasonable attorneys’ fees and disbursements, costs and expenses incurred by
Lender in the enforcement of this Guaranty.  “Attorneys’ fees” and “counsel
fees” and the like as used herein shall include reasonable fees for the
attorneys’ services whether outside or within judicial proceedings, including
also appellate and  bankruptcy court proceedings.

 

16.2                           Governing Law.  This Guaranty shall be enforced
and construed in accordance with the laws of the Commonwealth of Massachusetts
and Guarantor waives the  right to be sued elsewhere.  In the event suit is
brought by Lender, Guarantor agrees that service of process may be made, and
personal jurisdiction obtained, by service of a copy of the summons, complaint
and other pleadings required to commence such litigation upon Guarantor at the
address designated in Paragraph 1 above.

 

16.3                           Jury Trial Waiver.  GUARANTOR HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A JURY IN ANY PROCEEDINGS HEREAFTER INSTITUTED BY OR AGAINST
GUARANTOR IN RESPECT OF THIS GUARANTY OR ARISING OUT OF ANY DOCUMENT, INSTRUMENT
OR AGREEMENT EVIDENCING, GOVERNING OR SECURING THE NOTE OR GUARANTY, INCLUDING
ALL LOAN DOCUMENTS.

 

7

--------------------------------------------------------------------------------


 

16.4                           Successors and Assigns.  This Guaranty shall be
binding upon Guarantor and the successors, assigns and legal representatives of
Guarantor, and shall inure to the benefit of Lender and the successors, assigns
and legal representatives of Lender.  Guarantor may not assign its rights or
delegate its duties under this Guaranty.  The transfer or assignment by Lender
of the Note shall operate as a transfer or assignment to the transferee or
assignee of this Guaranty and all rights and privileges hereunder.

 

16.5                           Cumulative Remedies.  Intentionally omitted.

 

16.6                           Gender and Number.  Whenever the context so
requires the masculine gender shall include the feminine and/or neuter and the
singular number shall include the plural and conversely in each case.

 

16.7                           Modifications.  No provision hereof shall be
modified or limited except by a written agreement expressly referring to this
Guaranty and to the provision so modified or limited and signed by Guarantor and
Lender.

 

16.8                           Severability.                              In
case any one or more of the provisions contained in this Guaranty shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Guaranty shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

16.9                           Notices.  Any notice, request, demand or other
communication required or permitted hereunder shall be given in writing by
delivering the same in person to the intended addressee, by overnight courier
service with guaranteed next day delivery or by certified United States Mail,
postage prepaid or telegram sent to the intended addressee at the applicable
address set forth on Page 1 hereof or to such different address as either
Guarantor or Lender shall have designated by written notice to the other sent in
accordance herewith.  Such notices shall be deemed given when received or, if
earlier, in the case of delivery by courier service with guaranteed next day
delivery, the next day or the day designated for delivery, or in the case of
delivery by certified United States Mail, two days after deposit therein.

 

16.10                                                Headings.  The headings of
sections herein are inserted only for convenience and shall in no way define,
describe or limit the scope or intent of any provisions of this Guaranty.

 

16.11                                                Counterparts.  This
Guaranty may be executed in any number of counterparts, each of which shall be
an original for all purposes. Further, if there is more than one Guarantor, the
fact that any counterpart is executed

 

8

--------------------------------------------------------------------------------


 

by only one of the Guarantors shall not in any way derogate from the validity or
enforceability of the obligations of the Guarantor signing a counterpart of this
Guaranty, whether or not the other intended party signatory to this Guaranty
shall have executed a counterpart, the liability of a Guarantor outstanding
independently of the liability of any other Guarantor.

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty under seal as of the
date first above written.

 

 

CHASE CORPORATION

 

 

 

 

 

/s/ Paula M Myers

 

By:

/s/ Everett Chadwick

 

Witness:

 

 

 

Name:  Everett Chadwick

 

Title: Treasurer

 

9

--------------------------------------------------------------------------------